Citation Nr: 0726762	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-38 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Raynaud's syndrome, 
hands.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 2004 to April 
2005.

This case is before the Board on appeal from an August 2005 
rating decision by a regional office (RO) of the Department 
of Veterans Affairs (VA).



FINDING OF FACT

Raynaud's syndrome bilateral hands is attributable to 
service.


CONCLUSION OF LAW

Raynaud's syndrome bilateral hands was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or supplemental statement of the case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The May 2005 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies, as well as request on his behalf a VA examination.  
He was advised that VA will assist him in obtaining medical 
records from private physicians or hospitals, and current or 
former employers.  

The Board finds that the content of the May 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  A November 2005 SOC provided the 
veteran with yet an additional 60 days to submit more 
evidence.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In this 
case, the veteran has not been provided with this notice.  
However, the RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award. 


II.	Factual Background

The veteran was examined at enlistment in April 2004.  He was 
found qualified for service.  The veteran's enlistment 
examination affirmatively notes normal for extremities and 
vascular system as well as no for impaired use of arms, legs, 
hands, or feet.  

The veteran's active duty began in October 2004.  He first 
reported symptoms consistent with Raynaud's disease in his 
service record on February 17, 2005.  He complained that he 
had been suffering from pain, numbness, and purple hands for 
a period of three weeks.  He stated that he had never had 
those symptoms before.  

The veteran had a neurological examination the following day.  
He told the examiner that both his hands were stiff, hurtful, 
and that numbness followed pain.  He said that he noticed 
discoloration after he had been outside for thirty to forty 
minutes, and that the pain could persist for hours.  The 
examiner noted that the veteran had been suffering from the 
symptoms for two to three weeks, in both hands.  A diagnosis 
of acrocyanosis was made.  The examiner recommended a 
vascular surgery consultation.  

On February 25, 2005, the veteran was seen in the vascular 
surgery clinic.  History from the rheumatologist related to 
the vascular examiner the veteran's symptoms:  that he had 
noticed his hands turn blue and painful on cold days, that he 
suffered from pain in the knuckles when he bends his fingers, 
that he started noticing his symptoms about three weeks ago, 
and that he had never had anything like that before in his 
life nor was there a history of rheumatological diseases in 
his family or any constitutional symptoms.  The vascular 
examiner conducted a non-invasive physical examination, as 
well as provocative testing maneuvers for Raynaud's syndrome, 
involving cold emersion, followed by examination.  The 
examiner concluded "new onset Raynaud's syndrome without 
apparent occlusive disease."  The examiner noted that both 
hands were cold to the touch, but abnormalities were only 
apparent in the left hand.

On March 2, 2005, the veteran was seen in rheumatology again.  
The diagnosis of Raynaud's was confirmed.  While the examiner 
noted that the left hand is more symptomatic than the right, 
he applied the Raynaud's "phenomenon" diagnosis to both 
hands.  Notation was made in the record that ELS (Entry Level 
Separation) would be warranted once the diagnosis was 
established.  On March 11, 2005, the diagnosis was re-
confirmed by the rheumatologist.  The examiner stated in his 
report: "If MEB is required I can provide addendum as 
needed."  There is no evidence of a medical board 
examination in the record.

A medical report on March 14, 2005 notes, in pertinent part, 
the following: "process for an administrative separation in 
lieu of an MEB," diagnosis "Raymond's phenomenon."  To the 
question: "Did condition exist prior to enlistment," the 
answer "yes" is circled, to "explain," the narrative says 
"patient unaware."  The veteran is further noted as never 
having sought medical care for his condition prior to 
enlistment, and not having informed MEPS of his condition 
because he was unaware of it.  In the disposition and/or 
recommendation section, the report finds the veteran not 
meeting Air Force standards due to his condition, and a 
recommendation he be administratively discharged is made.  
Additionally, it is noted that his disqualifying condition 
was not permanently aggravated beyond the normal progression 
of the ailment.  The veteran was separated on April 21, 2005.  

In his compensation claim, the veteran stated that his 
acrocyanosis of the hands had begun in February 2005.  In a 
statement he submitted to VA in May 2005, he related how 
disabling and painful his symptoms are, and stated that he 
never experienced any symptom of Raynaud's syndrome before 
entering service.  In his notice of disagreement and his 
substantive appeal, the veteran reiterated the same 
statements as to the suffering he endures and the onset of 
his symptoms, adding that he was never diagnosed with the 
disease prior to service.

A September 2005 statement from the veteran's private 
physician opines that there is no evidence in her records or 
in any records which she has reviewed from 1984 through June 
2003 of Raynaud's syndrome.  The physician states that she 
had never noted any of the symptoms of the disease.    


III.	Legal Criteria

Sevice connection may be established for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service, 
during a period of war.  38 U.S.C.A. § 1110.  The United 
States will pay to any veteran thus disabled and who was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, compensation as provided in this 
subchapter.  Id.  In order to establish service connection 
for a claimed disorder, the facts, shown by evidence, must 
establish: (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2006).  

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§§ 1110, 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
C.F.R. § 3.303(a).  "When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin ... such doubt will be resolved in 
favor of the claimant."  38 C.F.R. § 3.102.  


IV.	Analysis

The veteran has appealed the denial of service connection for 
Raynaud's disease.  Service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  In this case, the agency of original 
jurisdiction has determined that Raynaud's disease pre-
existed service and was not aggravated therein.

The record establishes the following three points.  The 
veteran has Raynaud's syndrome.  The enlistment examination 
does not note the existence of that disease.  The service 
medical records document symptoms and diagnosis of Raynaud's 
syndrome during service.  What remains to be adjudicated is 
whether the presumption of soundness, established when the 
veteran was enlisted with no notation being made as to the 
pre-existence of Raynaud's syndrome, is rebutted by clear and 
unmistakable evidence.

The veteran stated that he never had symptoms like the ones 
he experienced during service prior to February 2005, 
symptoms which have been attributed in his service medical 
records to Raynaud's syndrome.  Repeatedly, during service, 
he reported a two to three week history of manifestations in 
February 2005.  This clearly places the onset after his 
entrance onto service.  The veteran is competent to testify 
about his symptoms, as they manifest to him through his 
senses.  Layno v. Brown, 6 Vet. App 465, 470 (1994).  The 
above veteran's statements are thus competent evidence that 
he did not have the disability he is claiming prior to 
service.   

Furthermore, the physician who had treated the veteran since 
childhood submitted statements attesting to the fact that she 
never observed nor noted any symptoms consistent with 
Raynaud's syndrome while treating him or reviewing records 
from other care providers up until June 2003.  Even as she is 
silent about the time period between June 2003 and the 
veteran's enlistment examination in April 2004, the Board 
notes that the evidence of record suggests that the veteran 
was able to perform his duties in service between October 
2004 and February 2005, or until his symptoms first 
manifested.  In contrast, once the symptoms manifested, the 
veteran was in such discomfort that he had to be constantly 
medicated and restricted in his activities.  Those facts are 
evidence going to the credibility of the veteran's testimony 
that he did not have the disability he is claiming prior to 
February 2005, a few months into service. 

The pivotal issue in this case, however, is whether there is 
clear and unmistakable evidence that the claimed disability 
pre-existed service.  Indeed, in Wagner v. Pricipi, the 
Federal Circuit stated that not only is clear and 
unmistakable evidence required to rebut the presumption of 
soundness, but that it was VA's burden to rebut the 
presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 
1096 (2004);  See Also VAOGCP, 3-03, 2003 WL 24100984 (Held: 
To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the Department of Veterans Affairs must show by clear 
and unmistakable evidence both that the diseases or injury 
existed prior to service and that the disease or injury was 
not aggravated by service).  

There was no medical board in service nor were examinations 
provided by VA following service upon the veteran's filing.  
In a cursory circle mark around "yes," the service 
physicians concurred that the veteran's condition existed 
prior to enlistment.  The record is mute as to any factual 
foundation to that "yes."  This hardly constitutes 
competent evidence, lay or medical.  It does not begin to 
rise to clear and unmistakable evidence.

The facts in this case are indistinguishable from those in 
Miller v. West.  

Based on the record before this Court, the only evidence 
supporting the Board's conclusion that the appellant's 
psychiatric condition existed prior to service consists 
of the July 1968 reports. However, those reports are not 
supported by any contemporaneous clinical evidence or 
recorded history in this record. A bare conclusion, even 
one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness. As a result, the Board's 
conclusion that the appellant's psychiatric condition 
existed prior to service must be reversed.  Miller v. 
West, 11 Vet. App 345 (1998).

In this case, there is no contemporaneous medical evidence of 
Raynaud's disease prior to service, there is no lay evidence 
of Raynaud's disease prior to service and there is no 
reported history of Reynaud's disease prior to service.  The 
in-service examiner's opinion is nothing more than a bare 
conclusion and does not constitute clear and unmistakable 
evidence.

The evidence of record is sufficient to establish service 
connection.   




ORDER

Entilement to service connection for Raynaud's syndrome 
bilateral hands is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


